Citation Nr: 1453979	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-08 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), anxiety disorder, and obsessive compulsive disorder (OCD).

2. Entitlement to an increased evaluation in excess of 30 percent for the service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the RO that denied service connection for PTSD and continued the 30 percent disability rating assigned for the service-connected bronchial asthma.  

The Veteran was initially denied service connection for PTSD in an October 2002 rating decision, but he did not timely appeal.  The RO continued the denial in September 2004 and in August 2009, and in September 2013, the Board reopened the claim based on receipt of new and material evidence.  In that same Board determination, the issues of increased rating for bronchial asthma and the issue of service connection for an acquired psychiatric disorder, to include PTSD, was remanded for further evidentiary development.  

The Veteran testified at a hearing held at the RO in August 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the case file.  

These issues were remanded by the Board in September 2013 for further evidentiary development.

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  

In light of Brokowski and Clemons, as the Veteran is noted to have other diagnoses for psychiatric disorders in addition to PTSD, such as depression and bipolar disorder, the Board has recharacterized the claim as indicated on the title page.  

The appeal as to the issue of an increased evaluation for the service-connected bronchial asthma is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. There is no diagnosis of PTSD based on a credible supporting evidence of a stressor during the Veteran's period of active service.

2. The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder in service or for many years thereafter; nor is any current psychiatric disability shown to be due to an event or incident of his period of active service.  


CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric disability, to include PTSD, MDD, anxiety disorder and OCD, due to disease or injury that was incurred in or aggravated by service; nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided a VCAA-compliant letter to the Veteran in October 2008 and the claim was last adjudicated by way of a supplemental statement of the case issued in November 2013.

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the context of a PTSD claim, the duty to assist involves assisting the Veteran in providing relevant information to help verify the claimed in-service stressors.  The Veteran's March 2009 statement in support of his PTSD claim identified 5 stressors within the timeframe of 1967 and 1977.  

In a July 2009 letter, the Veteran was notified that VA needed the approximate date of the incident involving the USS Goldsborough DDG-20 (within a two-month range) and a Russian warship took place.  He was notified that this information was necessary to obtain supportive evidence of the stressful events and that failure to respond or an incomplete response may result in a denial of his claim.  A formal finding on a lack of information required to verify stressors in connection with the PTSD claim was issued by VA in August 2009.  

The memorandum stated that the information required to verify the stressful events described by the Veteran was insufficient to send for further official verification.  The efforts to obtain the necessary information have been diligently documented within the memorandum.  The Veteran did not respond with the necessary information.  Thus, VA's duty to assist with respect to stressor verification has been satisfied.

This duty to assist also includes assisting in the procurement of service treatment records, all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  "Relevant records" in the context of VA's duty to assist "are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [] claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Not all of a claimant's medical records will be relevant to a VA disability claim.  Id.  Such is the case with Social Security Administration (SSA) records in this instance.  Although the Veteran indicated at his Board hearing that he was in receipt of SSA disability benefits, he did not specify which disability was associated with his receipt of those benefits.  

The Board realizes that "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  However, as will be explained, the Veteran's claim of service connection for PTSD cannot be substantiated without credible supporting evidence of a verified stressor.  

As explained, the Board has attempted to retrieve additional information from the Veteran that would allow for further development with respect to the verification.  The Veteran has not submitted evidence that allows the AOJ to conduct further development, as noted.  The Board is confident that SSA disability records are highly unlikely to yield relevant evidence that could reasonably assist in corroborating the existence of a particular in-service stressor.  

Additionally, the Board notes that the Veteran's claim of service connection for other acquired psychiatric disabilities other than PTSD are alleged to have stemmed from the same claimed in-service stressors.  The type of evidence that VA needs to corroborate the claimed stressors are not the type of documents generated by the SSA.  

Thus, requesting SSA disability records with respect to this issue of service connection would be a futile effort and would not lead to a reasonable possibility of helping to substantiate the Veteran's claim.  See Golz, 590 F.3d. at 1321.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim of service connection for PTSD and other psychiatric disorders other than PTSD.  

All available service treatment records and post service treatment records have been obtained and associated with the file.  Furthermore, the case was remanded in September 2013, in relevant part, to obtain any outstanding records and to obtain a VA examination and medical opinion to determine whether the Veteran has a current psychiatric disorder, to include PTSD, bipolar disorder, and depression, and if so, whether any such disorder was related to his military service.  

An examination in October 2013 was conducted, and medical opinions have been rendered.  The Veteran was notified with respect to identifying additional records by letter in September 2013 and did not respond.  The Board finds that there was substantial compliance with the September 2013 Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In addition, during the August 2012 hearing, the Veterans Law Judge (VLJ) clarified the issue on appeal, elicited relevant testimony, identified any evidentiary deficits, and suggested the submission of additional evidence to support the Veteran's claims.  The actions of the VLJ supplement VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

There is no reasonable possibility that further assistance would aid in substantiating this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Principles and Regulations of Service Connection

As an initial matter, the Board notes that the evidence does not suggest that the Veteran engaged in combat with the enemy or that his claimed PTSD is related to combat.  At one point, the Veteran described being involved in an internal war with Russia in the Indian Ocean when he was a missile technician in the Navy; this was described as a combat situation.  

However, the Veteran's service personnel records and DD Form 214 do not reflect that he received any medals indicating combat service.  Thus, the combat provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

If PTSD is diagnosed by a medical professional, VA must assume that the diagnosis meets the criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

A veteran must present credible supporting evidence establishing the occurrence of a recognizable stressor during service.  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994). 

Effective on July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d) ; Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b) ).

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

In the present case, the Board finds that the weight of the probative evidence is against the claim, for the reasons set out below.

The Veteran has contended that his current psychiatric disorders, including his PTSD, are related to various stressful and traumatic events in service.  Specifically, the Veteran claims the following stressors: (1) accidentally killing a pilot instead of a drone while he was aboard the USS Goldsborough and in charge of the missile launcher; (2) having his ship hit by a non-warhead dummy torpedo during training exercises with the Singapore Navy; (3) being delivered the head of a U.S. soldier when stationed in the Philippines; (4) watching a fellow serviceman get electrocuted while performing his tasks; and (5) after a Russian warship caused a collision off of the coast of Africa in the Indian Ocean, almost causing the USS Goldsborough to sink, "general quarters" were called and the Veteran was stationed in launch and control for 41 days in combat-ready mode as he feared Russian attack and control over neighboring African countries.  He reported being in fear for those 41 days.

The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disorder.

A February 1993 VA hospital discharge summary (in connection with a respiratory condition) noted other diagnoses that existed and those that were not actively treated, to include anxiety and reactive depression.

An April 1996 psychiatric progress note indicated that the Veteran was seen by a clinical psychologist for further psychiatric evaluation of his PTSD symptoms.  It was noted that the Veteran's test results suggested that he was suffering from PTSD and was taking psychotropic medication for his symptoms.  

An October 2001 mental health assessment recorded the Veteran's self- reported military history where he indicated that he was involved in combat in the Indian Ocean.  He also discussed his experiences in the Philippines when he was standing guard at a gate and someone threw a bag in his direction that contained the head of a United States soldier.  He answered "yes" to four PTSD screening questionings.  The note indicated that any "yes" answered for a question indicates a possibility of PTSD.  Based upon the Veteran's history and presenting symptoms, he was diagnosed on Axis I with depression, not otherwise specified (NOS), and PTSD.  

The VA treatment records from 2002 to 2010 showed that the Veteran had consistently been receiving psychiatric treatment for his depression and PTSD, and during the course of this time, he was diagnosed with bipolar disorder.  

A statement from Dr. S.B. dated in March 2010 indicated that the Veteran had a long history of treatment for PTSD and depression.  He noted that the Veteran's records showed a prior diagnosis of PTSD due to experiences in the Navy.  He stated that the Veteran's clinical presentation was consistent with that of Veterans who had been exposed to military trauma and diagnosed with PTSD.  

The Veteran was afforded a VA examination in October 2013 when he was diagnosed with MDD, anxiety disorder and OCD.  The examiner found, after reviewing the case file and examining the Veteran, that the Veteran failed to meet the full DSM-IV diagnostic criteria for either PTSD or bipolar disorder.  As the examiner explained, the Veteran denied having any symptoms of mania that allowed him to find against a diagnosis of bipolar disorder.  Instead, the Veteran reported symptoms of depression, predominantly, and some symptoms of PTSD, and OCD.  

The VA examiner was able to differentiate which symptoms were attributable to each diagnoses as indicated in his report.  He ultimately opined that the Veteran did not have PTSD or bipolar disorder in accordance with the DSM-IV and that his other diagnoses were less likely than not related to service.  He reasoned that the Veteran's mental health diagnoses of MDD, anxiety disorder, and OCD appeared to be related to post-military life stressors.  

The examiner added that the Veteran did not have any psychiatric issues in service.  He also stated that the Veteran also exhibited an Axis II personality disorder characteristics that also might have contributed to his impulsivity, labile mood and difficulty with interpersonal functioning.

As aforementioned, the Veteran has been shown to be a non-combat Veteran as there is no evidence that the Veteran actually engaged in combat with the enemy.  In fact, the Veteran's service personnel records confirm this fact.  Thus, as a non-combat Veteran, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  To this end, VA was not able to corroborate or verify the Veteran's alleged stressors, and a formal finding was issued to this effect after thorough efforts were undertaken.  

The Board recognizes that the record contains diagnoses of PTSD from treating physicians, such as Dr. S.B. who have accepted the Veteran's self-reported history, to include in-service stressors.  As the Board is unable to confirm any of the stressors as there is no credible supporting evidence that the stressors have occurred, the Board finds any diagnosis of PTSD to lack probative weight because they were based upon unconfirmed stressors.  

The Board concludes that no further efforts to attempt verification through official sources would be fruitful.  Also, as noted, the Veteran's own statements are not sufficient to verify a non-combat stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran was given ample opportunity to provide additional supporting evidence and has not done so.  Any medical opinion based upon an inaccurate factual bases is equally inaccurate.  

Thus, the record does not contain a PTSD diagnosis that is based upon consideration of a corroborated stressor, and without a credible, verified stressor in this case, the Veteran fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is inapplicable.  

In sum, the evidence does not reflect that the Veteran has been diagnosed with PTSD based on his claimed stressors or based on fear of hostile military or terrorist activity.  Accordingly, service connection for PTSD must be denied.


Acquired Psychiatric Disorder Other Than PTSD

As the record shows, and as indicated, the Veteran has a post-service diagnoses of MDD, anxiety disorder and OCD.  He avers that his psychiatric disabilities are related to service.  Specifically, he claims that the same stressful events alleged to have caused his PTSD also caused his other psychiatric disabilities.  

As previously explained, the service treatment records are negative for any psychiatric diagnoses or symptomatology; no evidence of a psychiatric disorder in service or psychoses within one year after separation from service is shown by the record.

Unlike PTSD, to warrant service connection for a psychiatric disorder, credible supporting (or corroborating) evidence is not required; rather, credible evidence that the alleged in-service incident occurred is necessary.  

With respect to the issue of an acquired psychiatric disorders other than PTSD, the Board has carefully considered all of the lay statements of record.  The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  

To the extent that the Veteran is competent to so state that he has a psychiatric disability related to an event in service, the Board finds that his statements are not credible, especially because he is attempting to link his psychiatric disabilities to an uncorroborated event unsupported by the probative evidence of record.

Instead, the most probative evidence of record is the opinion of the October 2013 VA examiner who reviewed the complete evidence of record, performed an evaluation of the Veteran, and concluded that the Veteran's mental health diagnoses of MDD, anxiety disorder and OCD appeared to be related to post-military life stressors.  The examiner also added that the Veteran did not have psychiatric issues in service and that the Veteran also exhibited Axis II personality disorder characteristics that also might have contributed to his impulsivity, labile mood and difficulty with interpersonal functioning.  

The Board notes that, in any event, VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  So, generally speaking, service connection for a personality disorder is excluded by VA regulation.  See 38 C.F.R. §§ 3.303(c).

The October 2013 examiner's opinion attributing the Veteran's psychiatric disabilities to post-service life stressors is most consistent with the VA treatment records.  Thus, this is the most probative evidence of record with respect to etiology.

Similarly, to the extent that the Veteran is also relying on the medical opinion of treating physicians who have evaluated him for his psychiatric disorders, any such opinion linking the Veteran's psychiatric disorder to service based upon evidence that the Board finds is not credible, renders the diagnosis upon which the statements were relied upon, also to be not credible.  

Neither medical professional nor the Veteran has attempted to link his psychiatric disorder to any other event in service other than the stressors as identified.  

The Board notes that the letter from Dr. S.B. dated in March 2010 specifically discussed a relationship between PTSD and in-service events.  Again, this diagnoses accepts the Veteran's statements as to his stressors to be valid.  

As the Board has found that these stressor statements are not sufficiently corroborated for PTSD, they likewise are not sufficiently credible for any other psychiatric disability.  Thus, Dr. S.B.'s opinion carries no probative weight as a medical opinion.

Thus, no probative evidence exists on this record that links any current acquired psychiatric disorder, to include MDD, anxiety disorder, and OCD to an event or incident of the Veteran period of active service.

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, MDD, anxiety disorder and OCD.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).


ORDER

Service connection for an innocently acquired psychiatric disorder, to include PTSD, MDD, anxiety disorder and OCD is denied.


REMAND

The Board notes that a remand is necessary to obtain relevant outstanding records from the Social Security Administration (SSA) with respect to the Veteran's increased rating claim for the service-connected bronchial asthma.  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to request the Veteran's medical and adjudication records from SSA and associate them with the case file.  The efforts to obtain these records should be documented, and the SSA should provide a negative response if such records are not available.  

2.  After completing any indicated development, the AOJ should readjudicate the matter remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


